Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-2, 6-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aebli (U.S. PG Pub. No. 2008/0274925) in view of Shell (EP 2055763 A1).
In paragraphs 1, 14-20, and 72-74, and Tables 1-2, Aebli discloses a composition comprising an additive mixture of alkylated N-α-naphthyl-N-phenylamine (APAN), which is equivalent to the alkylphenyl-naphthylamine (B2) of claim 1, and an alkylated diphenylamine (ADPA), corresponding to the di(alkylphenyl)amine (B3) of claim 1, and a base oil, as recited in component (A) of claim 1. The examples in Tables 1-2 comprise the base oil in an amount within range recited in amended claim; it is noted that the additive concentrations disclosed in paragraphs 66 and 78 also imply a base oil concentration at least overlapping the claimed range. In paragraph 78 Aebli discloses that the composition can comprise additional antioxidants, and in paragraph 97 (line 17) Aebli discloses that the additional antioxidant can be N-phenyl-1-naphthylamine, meeting the limitations of the phenyl-naphthylamine (B1) of claim 1. Aebli therefore discloses compositions comprising all the components of claim 1.
N-phenyl-1-naphthylamine meets the structural limitations of component (B1) having the structure (b1-1) of amended claim 1. In paragraph 17 Aebli discloses that one of the R groups in the APAN can be hydrogen while the other can be an alkyl 2 group in the APAN of Aebli is the hydrogen and the R1 group is the branched nonyl, the APAN of Aebli meets the limitations of compound (B2) having the structure (b2-2) of amended claim 1 as well as claim 6. In the table on page 14 Aebli specifically discloses 4,4′-dinonyldiphenylamine, meeting the limitations of compound (B3) having the structure (b3-2) of amended claim 1 as well as claim 6, and in the examples of Table 1 Aebli discloses other alkylated diphenylamines. The composition of Aebli does not require sulfur-containing compounds, metal-based antioxidants, or other additional antioxidants, meeting the limitations of claims 7-8 and 10 for the case where the content is zero. In paragraph 78 Aebli discloses that the composition can comprise other additives recited in claim 11, including an extreme pressure agent as recited in claim 12, and that these additives are each included in a range of 0.01 to 10% by weight, as recited in claim 12. In Tables 1-2 Aebli discloses compositions comprising a triaryl phosphate (see footnote 1 of Table 1), meeting the limitations of the phosphorus-based extreme pressure agent of claims 12-13.
The differences between Aebli and the currently presented claims are that Aebli does not specifically disclose antioxidant mixtures where the three antioxidants have concentrations within the ranges recited in claims 1-2 and 4, does not explicitly disclose the relative concentrations of (B1), (B2), and (B3) recited in amended claim 1, does not explicitly disclose the overall concentration of the antioxidant mixture in the composition, and does not explicitly disclose the relative amount of phosphorus-based extreme pressure agent to antioxidant mixture.
Aebli also discloses in paragraph 66 that the APAN/ADPA mixture is preferably present in an amount of 0.01 to 5.0% by weight of the composition. In paragraph 78 
In paragraph 11 Shell discloses a lubricating composition comprising a base oil and a mixture of amine antioxidants, where the mixture of amine antioxidants comprises an ADPA (formula I) as in component (B3) of the claims, phenyl-α-naphthylamine (PANA, formula II) which can be alkylated, forming an APAN corresponding to component (B2) of the claims, and an arylated or alkylarylated diphenylamine, which corresponds to the additional antioxidant (C) of claim 10. Shell also discloses that the phenyl-α-naphthylamine can be non-alkylated (R1 is H), forming a phenyl-naphthylamine corresponding to component (B1) of the claims. In paragraph 38 Shell discloses that the total concentration of the amine antioxidants ranges from 0.1 to 12.0% by weight, consistent with the range taught by Aebli and also overlapping the range recited for component (B) of amended claim 1. In paragraph 31 Shell teaches that ADPA is most preferably present in an amount of 0.3 to 1.5% by weight, and in paragraph 34 Shell teaches that the PANA is more preferably present in an amount of 0.5 to 4.0% by weight, leading to a more preferred concentration of component (B) ranging from 0.8 to 5.5% by weight, also overlapping the claimed range and consistent with the range taught by Aebli. 

The aryl phosphate of Aebli, which is present in the sample compositions in an amount of 2%, is present in an amount of about 36.4 (2*100/5.5) to about 250 
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” 
It would have been obvious to one of ordinary skill in the art to use the ADPA and APAN antioxidants in the composition of Aebli in the relative amounts taught by Shell, as Shell teaches in paragraphs 41-42 and the examples that the antioxidant mixture improves the long-term stability of turbine oils. Amended claims 1-2, 6-8, and 10-15 are therefore rendered obvious by Aebli and Shell. 

Response to Arguments
Applicant's arguments filed 11/24/20 have been fully considered but they are not persuasive. Applicant argues that the claimed compositions produce unexpectedly superior results, and asserts that since the claims have been amended to recite the results obtained by the inventive examples, the alleged superior results are commensurate in scope with the claims. While the properties recited in the amended claims distinguish between the inventive and comparative examples supplied by applicant, it is not clear that the properties are necessarily indicative of superior results across the full scope of the claims. The inventive and comparative examples all use mineral oils as the base oil, while the claims allow for (and Aebli teaches in paragraph 76) the use of synthetic oils, which are known to have superior oxidation resistance to mineral oils. It is therefore not clear that the recited properties would be indicative of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771